   Case: 1:20-cr-00121-MWM Doc #: 25 Filed: 02/05/21 Page: 1 of 8 PAGEID #: 84




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION – CINCINNATI

 UNITED STATES OF AMERICA,              :   Case No. 1:20-cr-121
                                        :
                   Plaintiff,           :   Judge Matthew W. McFarland
                                        :
             v.                         :
                                        :
 FURIOUS CARNEY,                        :
                                        :
                   Defendant.           :
                                        :
______________________________________________________________________________

     ORDER DENYING MOTION FOR BOND (DOC. 18) AND MOTION FOR
           TEMPORARY RELEASE TO ATTEND FUNERAL (DOC. 23)
______________________________________________________________________________

      This case is before the Court on the Motion for Bond (Doc. 18) and Motion for

Temporary Release to Attend Funeral (Doc. 23) filed by Defendant Furious Carney. Mr.

Carney seeks an order permitting his release from detention pending the resolution of

this matter and, more immediately, his temporary release from detention to attend his

grandmother’s funeral on Monday, February 8, 2021. The Government opposes both

Motions. (Doc. 18.) As discussed below, Mr. Carney has not rebutted the presumption

under 18 U.S.C. § 3142(e)(3) that no condition or combination of conditions will

reasonably assure his appearance as required and the safety of the community. The Court

therefore DENIES the Motion for Bond and Motion for Temporary Release.

                                         FACTS

      On October 7, 2020, a federal grand jury charged Mr. Carney with one count of

distribution and attempt to distribute a controlled substance in violation of 21 U.S.C. §§
   Case: 1:20-cr-00121-MWM Doc #: 25 Filed: 02/05/21 Page: 2 of 8 PAGEID #: 85




841(a)(1), 841(b)(1)(C), and 846. (Doc. 1.) The Indictment specifically alleges that, on May

31, 2020, within the Southern District of Ohio, Mr. Carney “did knowingly and

intentionally distribute and attempt to distribute a mixture and substance containing a

detectable amount of cocaine, a Schedule II controlled substance, fentanyl, a Schedule II

controlled substance, and acetyl fentanyl, a Schedule I controlled substance.” (Id. at 1.)

It is further alleged that two people died from using the mixture and substance

distributed by Mr. Carney. (Id.)

       On November 3, 2020, Magistrate Judge Stephanie K. Bowman entered an Order

of Detention Pending Trial upon the Government’s motion pursuant to 18 U.S.C. §

3142(f)(1). In the Order, Magistrate Judge Bowman noted that, in addition to the findings

made on the record at the detention hearing, Mr. Carney was to be detained because of

the following factors:

          •   Subject to lengthy period of incarceration if convicted

          •   Prior criminal history

          •   Participation in criminal activity while on probation, parole, or supervision

          •   History of violence or use of weapons

          •   Prior failure to appear in court as ordered

          •   Prior violations of probation, parole, or supervised release

          •   On active probation

          •   A pending failure to appear

(Doc. 14 at PageID# 34-36.)

       On January 18, 2021, Mr. Carney filed the Motion for Bond now before the Court.



                                             2
   Case: 1:20-cr-00121-MWM Doc #: 25 Filed: 02/05/21 Page: 3 of 8 PAGEID #: 86




Prior to the completion of the briefing on that motion, however, Mr. Carney filed the

Motion for Temporary Release to attend his grandmother’s funeral on February 8, 2021.

On February 2, 2021, the Government filed a memorandum in opposition to both

Motions. (Doc. 24.)

                                   LEGAL STANDARD

       The Court reviews a magistrate judge’s detention order de novo. See United States

v. Yamini, 91 F. Supp. 2d 1125, 1127-30 (S.D. Ohio 2000).           The factors relevant to

determining whether a defendant may be released on bond are: (1) the nature and

circumstances of the offense charged, (2) the weight of the evidence against the

defendant, (3) the history and characteristics of the defendant, and (4) the nature and

seriousness of the danger the defendant’s release would pose to any person or the

community. 18 U.S.C. § 3142(g).

       Where, as here, there is probable cause to believe the defendant committed a drug

crime under the Controlled Substances Act, 21 U.S.C. § 801 et seq., for which he could be

required to serve 10 or more years in prison, there is a rebuttable presumption that no

condition or combination of conditions of release will reasonably assure the defendant’s

appearance at court proceedings and the safety of the community.                   18 U.S.C.

3142(e)(3)(A); see also United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985) (grand jury’s

indictment is sufficient to establish probable cause that defendant committed drug crime

for which he is charged).




                                              3
   Case: 1:20-cr-00121-MWM Doc #: 25 Filed: 02/05/21 Page: 4 of 8 PAGEID #: 87




                                       ANALYSIS

      Here, the rebuttable presumption of detention under § 3142(e)(3) and relevant

factors under § 3142(g) require that Mr. Carney remain detained pending trial in this

matter.

      A.     The Nature and Circumstances of the Offense Charged

      The nature and circumstances of the alleged offense are serious. Mr. Carney is

charged with illegally distributing substances containing cocaine, fentanyl and acetyl

fentanyl, which caused the deaths of two people. If convicted, he faces a mandatory term

of imprisonment of 20 years to life imprisonment. This factor weighs against Mr.

Carney’s release.

      B.     The Weight of the Evidence Against the Defendant

      Based on the discovery produced by the Government, Mr. Carney’s counsel has

deduced that his arrest was based exclusively on an interview with a witness who

attended a party with the victims. The witness admitted to using drugs with the victims

and identified Mr. Carney as the alleged dealer. The witness was questioned by officers

about his failure to call 911 on the night in question and for leaving the party without

helping the victims, even though he knew they were unresponsive after using the drugs.

The witness stated that he panicked, rationalized that he was okay, and admitted that he

simply hoped for the best. Mr. Carney’s counsel asserts that this witness’s role and

possible involvement in the offense was never investigated after he identified Mr. Carney

as the drug dealer. His counsel further argues that, other than the testimony of this

witness, the evidence linking him to the crime is negligible.

                                            4
   Case: 1:20-cr-00121-MWM Doc #: 25 Filed: 02/05/21 Page: 5 of 8 PAGEID #: 88




      In response, the Government asserts that the gravity of the witness’s testimony

should not be underestimated. He personally witnessed the sale of drugs by Mr. Carney

to the two victims who died that night. In addition, the Government asserts that DNA

evidence found on the piece of paper sold to the victims matched Mr. Carney’s DNA.

       The combination of the witness’s testimony and the DNA evidence weighs heavily

against Mr. Carney’s release. If the testimony were not corroborated by such compelling

physical evidence, then Mr. Carney would have a stronger argument. That, however, is

not the situation before the Court.

       C.     The History and Characteristics of the Defendant

       Mr. Carney has a lengthy criminal history. His counsel notes that most of his

offenses, however, were juvenile adjudications. As an adult, he has had only two felony

contacts with the criminal justice system—a weapons offense in Hamilton County, Ohio

and a drug trafficking offense in Boone County, Kentucky. His other adult convictions

include a misdemeanor and various traffic offenses.

       While Mr. Carney’s counsel places his criminal record in the best possible light, he

is only 24 years old. From age 13 through age 18, he was regularly adjudged delinquent

in juvenile proceedings, including for burglary, carrying a concealed weapon, and

possession of marijuana and heroin. He was charged with the felonies in Hamilton

County and Boone County at age 18.

       In Hamilton County, Mr. Carney was charged with felonious assault, having

weapons while under disability, and carrying concealed weapons. After a jury trial,

however, he was found guilty only of the unlawful possession charges and sentenced to

                                            5
   Case: 1:20-cr-00121-MWM Doc #: 25 Filed: 02/05/21 Page: 6 of 8 PAGEID #: 89




four and a half years imprisonment.

       In Boone County, Mr. Carney was convicted of drug trafficking (heroin) and

received a five-year suspended sentence, along with five years of probation and 180 days

imprisonment. The 180 days was served concurrently with his weapons offense in

Hamilton County. Mr. Carney currently remains on probation in Boone County. His

probation officer has not lodged a holder or detainer, instead waiting for the resolution

of the instant federal charge.

       Mr. Carney’s counsel notes that, outside of the instant offense, his only other

contact with the criminal justice system in the last five plus years involved a traffic

citation. While that is true, Mr. Carney was incarcerated from 2015 until August 2019.

This charge in this case dates back to May 2020, less than a year after his release from

prison.

       Mr. Carney’s counsel also notes that he is a lifelong resident of the Greater

Cincinnati area with strong family ties to the community. Before his incarceration, he

resided with his grandmother, who raised him as a child. His family and friends speak

highly of his character and efforts to rehabilitate himself. Before Mr. Carney’s arrest on

the instant offense, he was working two jobs to support himself and his family.

       In response, the Government argues that Mr. Carney’s lengthy criminal history

involving drugs and firearms and non-compliance with court orders compels his

detention in this case. Of particular relevance, Mr. Carney was on supervised release in

Boone County when he allegedly committed the offense charged in the Indictment. He

has also failed to appear for court appearances in the past—three as a juvenile and one as

                                            6
   Case: 1:20-cr-00121-MWM Doc #: 25 Filed: 02/05/21 Page: 7 of 8 PAGEID #: 90




an adult in a case currently pending in Boone County.

       The Court agrees with the Government that Mr. Carney’s criminal record weighs

heavily against his release. His criminal activity abated only when he was incarcerated.

He has failed to appear for court appearances in the past and, as alleged in this case,

committed a major violation of the terms of his supervised release. Mr. Carney’s counsel

argues that his failures to appear related to traffic offenses do not reflect on how he would

respond to federal charges. The Court disagrees. The disregard for court orders at any

level suggests a lack of respect for the legal process.

       Mr. Carney’s ties to the community and the support of his family do not diminish

the impact of his criminal record. As noted by the Government, Mr. Carney accumulated

his criminal record while living with his family in this community. There is no reason to

infer that these connections would prevent further criminal conduct. In sum, the history

and characteristics of the Defendant weigh against his release.

       D.     The Nature and Seriousness of the Danger the Defendant’s Release
              Would Pose to Any Person or the Community

       The Court’s discussion of the above factors has already touched upon the nature

and seriousness of the danger that Mr. Carney’s release would pose to the community.

His criminal record establishes his past involvement in drug trafficking and the

possession of firearms. The lethality of fentanyl and acetyl fentanyl, two of the substances

listed in the Indictment, is well-documented.         Firearms are lethal weapons.       The

possibility that Mr. Carney might engage in these criminal activities, either alone or in

combination, poses a grave danger to the community.



                                              7
   Case: 1:20-cr-00121-MWM Doc #: 25 Filed: 02/05/21 Page: 8 of 8 PAGEID #: 91




      In conclusion, none of the § 3142(g) factors support Mr. Carney’s release on bond

in this case. Nor has he rebutted the presumption of detention triggered under § 3142(g).

      E.     Defendant’s Motion for Temporary Release

      The Court is sympathetic to Mr. Carney’s loss of a loved one and, in this case, the

person who raised him as a child. The Court cannot, however, make an exception to the

law and permit his release despite the facts of record. Based on those facts, there are no

conditions of release that would assure his appearance as required and the safety of the

community. The Motion for Temporary Release therefore must be denied.

                                    CONCLUSION

      For the reasons above, the Court DENIES the Motion for Bond and Motion for

Temporary Release.

      IT IS SO ORDERED.


                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO


                                            By:
                                                  JUDGE MATTHEW W. McFARLAND




                                            8
